Case 1:19-cv-00551-LEK-KJM Document 56 Filed 01/28/21 Page 1 of 1                  PageID #: 660

                                   MINUTE ORDER



   CASE NUMBER:             CIVIL NO. 19-00551 LEK-KJM
   CASE NAME:               Jon K. Yamada vs. United Airlines, Inc.


         JUDGE:      Leslie E. Kobayashi            DATE:             1/28/2021


  COURT ACTION: EO: COURT ORDER RULING ON DEFENDANT’S MOTION
  FOR SUMMARY JUDGMENT

         On September 16, 2020, Defendant United Airlines, Inc. (“Defendant”) filed its
  Motion for Summary Judgment (“Motion”). [Dkt. no. 29.] On November 21, 2020,
  Plaintiff Jon K. Yamada (“Plaintiff”) filed his memorandum in opposition to the Motion,
  and on November 27, 2020, Defendant filed its reply. [Dkt. nos. 41, 49.] The matter
  came on for hearing on December 11, 2020. [Dkt. no. 54.]

          The parties are hereby informed that the Motion is GRANTED. Based on the
  record in this case, this Court finds that there are no genuine issues of material fact, and
  concludes that Defendant is entitled to judgment as a matter of law as to Plaintiff’s Haw.
  Rev. Stat. § 378-62 claim because he failed “[t]o establish a prima facie claim under the
  [Hawai`i Whistleblowers’ Protection Act], [by proving] that (1) he engaged in a protected
  activity, (2) he was subjected to an adverse employment action, and (3) the adverse
  employment action resulted because of his participation in the protected activity.” See
  Henao v. Hilton Grand Vacations Co., CIVIL NO. 16-00646 DKW-RLP, 2017 WL
  4479253, at *7 (D. Hawai`i Oct. 6, 2017) (citations omitted); Fed. R. Civ. P. 56(a) (“The
  court shall grant summary judgment if the movant shows that there is no genuine dispute
  as to any material fact and the movant is entitled to judgment as a matter of law.”).
  Summary judgment is therefore granted in favor of Defendant.

          A written order will follow that will supersede these rulings. If Plaintiff wishes to
  file a motion for reconsideration, he must wait until the written order is filed to do so.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
